4/18/2019
       Case                                                    Form 17:24:45 Main Document Page 1 of 3
                    19-11043 Doc 11 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

       Debtor 1                 Gabriel                                      Ruiz
                               First Name               Middle Name         Last Name                           Check if this is:
       Debtor 2                 Erika                   Y                    Ruiz                               ❑ An amended filing
       (Spouse, if filing)     First Name               Middle Name         Last Name                           ❑ A supplement showing postpetition
                                                                                                                      chapter 13 income as of the following date:
       United States Bankruptcy Court for the:                      Eastern District of Louisiana

       Case number                                                                                                    MM / DD / YYYY
       (if known)



     Official Form 106J
     Schedule J: Your Expenses                                                                                                                                      12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
     space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

      Part 1: Describe Your Household

      1. Is this a joint case?

          ❑No. Go to line 2.
          ✔ Yes. Does Debtor 2 live in a separate household?
          ❑
                  ✔ No
                  ❑
                  ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
      2. Do you have dependents?                   ❑No
          Do not list Debtor 1 and                 ✔ Yes. Fill out this information
                                                   ❑                                    Dependent's relationship to         Dependent's        Does dependent live
          Debtor 2.                                                                     Debtor 1 or Debtor 2                age                with you?
                                                        for each
          Do not state the dependents'
          names.
                                                        dependent...............         Child                               12                     ✔ Yes.
                                                                                                                                               ❑No. ❑
                                                                                         Child                               8                      ✔ Yes.
                                                                                                                                               ❑No. ❑
                                                                                                                                               ❑No. ❑Yes.
                                                                                                                                               ❑No. ❑Yes.
                                                                                                                                               ❑No. ❑Yes.
      3. Do your expenses include                   ✔ No
                                                    ❑
         expenses of people other than
         yourself and your dependents?
                                                    ❑Yes

      Part 2: Estimate Your Ongoing Monthly Expenses

      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as
      of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

      Include expenses paid for with non-cash government assistance if you know the value of                                            Your expenses
      such assistance and have included it on Schedule I: Your Income (Official Form 106I.)
      4. The rental or home ownership expenses for your residence. Include first mortgage payments and any
         rent for the ground or lot.                                                                                             4.                    $962.00


          If not included in line 4:
                                                                                                                                 4a.                     $0.00
          4a. Real estate taxes
                                                                                                                                 4b.                    $30.00
          4b. Property, homeowner's, or renter's insurance
                                                                                                                                 4c.                   $150.00
          4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                 4d.                    $30.00
          4d. Homeowner's association or condominium dues




     Official Form 106J                                                             Schedule J: Your Expenses                                                       page 1




https://app.jubileepro.com                                                                                                                                                   1/3
4/18/2019
       Case                                                  Form 17:24:45 Main Document Page 2 of 3
                  19-11043 Doc 11 Filed 04/18/19 Entered 04/18/19

      Debtor 1            Gabriel                                    Ruiz
      Debtor 2            Erika                  Y                   Ruiz                                    Case number (if known)
                          First Name             Middle Name          Last Name

                                                                                                                              Your expenses

      5.    Additional mortgage payments for your residence, such as home equity loans                             5.

      6.    Utilities:

            6a. Electricity, heat, natural gas                                                                     6a.                   $250.00

            6b. Water, sewer, garbage collection                                                                   6b.                    $53.50

            6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.                   $303.00

            6d. Other. Specify:                                                                                    6d.                        $0.00

      7.    Food and housekeeping supplies                                                                         7.                    $900.00

      8.    Childcare and children’s education costs                                                               8.                    $100.00

      9.    Clothing, laundry, and dry cleaning                                                                    9.                     $50.00

      10. Personal care products and services                                                                      10.                    $50.00

      11.   Medical and dental expenses                                                                            11.                   $200.00

      12. Transportation. Include gas, maintenance, bus or train fare.
          Do not include car payments.                                                                             12.                   $350.00

      13. Entertainment, clubs, recreation, newspapers, magazines, and books                                       13.                   $130.00

      14. Charitable contributions and religious donations                                                         14.                    $80.00

      15. Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
                                                                                                                   15a.                   $35.00
            15a. Life insurance
                                                                                                                   15b.                       $0.00
            15b. Health insurance
                                                                                                                   15c.                  $257.00
            15c. Vehicle insurance
                                                                                                                   15d.                       $0.00
            15d. Other insurance. Specify:

      16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                               16.                        $0.00

      17. Installment or lease payments:

            17a. Car payments for Vehicle 1                                                                        17a.                  $389.00

            17b. Car payments for Vehicle 2                                                                        17b.

            17c. Other. Specify:                                                                                   17c.

            17d. Other. Specify:                                                                                   17d.

      18. Your payments of alimony, maintenance, and support that you did not report as deducted
          from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                   18.                        $0.00

      19. Other payments you make to support others who do not live with you.
            Specify:                                                                                               19.                        $0.00

      20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

            20a. Mortgages on other property                                                                       20a.                       $0.00

            20b. Real estate taxes                                                                                 20b.                       $0.00
            20c. Property, homeowner’s, or renter’s insurance                                                      20c.                       $0.00
            20d. Maintenance, repair, and upkeep expenses                                                          20d.                       $0.00
            20e. Homeowner’s association or condominium dues                                                       20e.                  $250.00
     Official Form 106J                                                          Schedule J: Your Expenses                                            page 2




https://app.jubileepro.com                                                                                                                                     2/3
4/18/2019
       Case                                                 Form 17:24:45 Main Document Page 3 of 3
                 19-11043 Doc 11 Filed 04/18/19 Entered 04/18/19

      Debtor 1            Gabriel                                 Ruiz
      Debtor 2            Erika              Y                    Ruiz                                       Case number (if known)
                          First Name         Middle Name           Last Name



      21. Other. Specify:                                                                                          21.      +             $0.00

      22. Calculate your monthly expenses.

           22a. Add lines 4 through 21.                                                                            22a.               $4,569.50

           22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                    22b.                   $0.00

           22c. Add line 22a and 22b. The result is your monthly expenses.                                         22c.               $4,569.50


      23. Calculate your monthly net income.

           23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a.               $6,363.79

           23b. Copy your monthly expenses from line 22c above.                                                    23b.     –         $4,569.50

           23c. Subtract your monthly expenses from your monthly income.
                                                                                                                   23c.               $1,794.29
                 The result is your monthly net income.



      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

           For example, do you expect to finish paying for your car loan within the year or do you expect your
           mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
           ✔ No.
           ❑              None
           ❑Yes.




     Official Form 106J                                                      Schedule J: Your Expenses                                            page 3




https://app.jubileepro.com                                                                                                                                 3/3
